812DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.201921050531, filed on 06/12/2019.
                                               Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/23/2020 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 recites different numbers in parenthesis for example, in line 1, (401) in line 2 (415) in line 3 (402) and (415) in lines 5-5 (402) and in line 6 (415) due to a number of acronyms used in the claim, the Examiner suggests that the reference numbers in the parentheses be deleted to put the claim in a better form . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claims 1, 10 and 19 recite an acronym “CC” in the limitations to represent two different elements such as, “compute center” and “cloud center” respectively. For example, claim 1 in lines 10, 17, 21, 23, 24, and 26, claim 10 in lines 14, 16, 22, 26, 27, 28, 29 and 31 and claim 19 in lines 13, 20, 21, 25, and 26 recite this acronym “CC” without clearly indicating that this acronym “CC” stands for the “compute center” or the “cloud center”, and also the specification does not explicitly define that this acronym “CC” is stands for “cloud center”. Similarly, claims 2 and 11 in line 5, claim 4 in line 1 and claim 13 in line 2 use this acronym “CC” without clearly indicating that this acronym refers to either “compute center” or the “cloud center”. Therefore, there is insufficient antecedent basis for this limitation in the claims. However, for the Examination purpose, the Examiner has interpreted this acronyms “CC” based on ordinary and customary meaning such meaning may include, any device virtual or physical which can host in a computer platform, or the like.
                   Dependent claims 3, 5-9, 12, 14-18 are also rejected due to their dependency on independent    
         claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barooah (US. Pub. No. 2019/0158367 A1, hereinafter Barooah) in view of Schulze et al. (US. Pub. No. 2020/0310847 A1, hereinafter Schulze).

Regarding claim 1.
           Barooah teaches a processor implemented method, comprising: enabling, via one or more hardware processors (Barooah teaches in Figs. 1-3, ¶ [0016]-[0018], ¶ [0024]-[0026] and ¶ [0028]-[0029] apparatus which includes element 120 and 320 processor (i.e., the claimed “one or more hardware processors”) which are used to perform similar function in the CSPs as claimed invention), a plurality of user centers (UCs) to access a multi-cloud having a plurality of Cloud Service Providers (CSPs) (Barooah teaches in Figs. 1-3, an apparatus which includes element 120 and 320 processors and ¶ [0009]-[0010] wherein, the apparatus includes the processor 320 (i.e., the claimed “one or more hardware processors”) which perform various processes including the identification of the one or more CSPs 152-156 (i.e., multi-cloud having a plurality of cloud service providers) to host the entities 104-1 to 104-4 and user-defined for example, different applications may have different parameters associated therewith and different parameters may be weighted differently from other parameters. When an each CSP of the plurality of CSPs comprising a plurality of cloud centers (CCs), each CC of the plurality of CCs capable of accessing a plurality of distinct virtual machines (VMs), each VM of the plurality of distinct VMs associated with distinct configuration, wherein the plurality of UCs accesses the multi-cloud to access one or more applications associated with an entity (Barooah teaches in Figs. 1 & 3 element 120 and 320 processor, ¶ [0018] that the processor 120 execute the instructions 112 to identify, based on a comparison of details of an application and details of cloud applications hosted on a plurality of CSPs, which of the plurality of CSPs hosts a cloud application that matches the application and different types of hosting providers may also include multiple public cloud-based hosting providers, multiple managed private clouds (MPCs), virtual or physical hosting compute platforms, or the like (i.e., “CC”), and further teaches in ¶ [0029]-[0030] the processor 320 execute the instructions 312 to select parameters 342 for each of the entities 104-1 to 104-4 that are to be used in evaluation of a plurality of cloud service providers 152-156 for identifying one or more of the CSPs 152-156 to host the entities 104-1 to 104-4. For example, the information regarding an entity, in which the entity is an application, may include selection classifiers 332, which may be trained to select particular parameters for each of the entities 104-1 to 104-4 to identify one of the CSPs 152-156 to host that entity 104-1 to 104-4 to map or coordinate a user entity or an application entity which are included in virtual or physical hosting compute platforms);
               obtaining, for a user center (UC) from amongst the plurality of UCs, an optimal compute center (CC) from amongst the plurality of CCs associated with the plurality cloud service providers (CSPs), via one or more hardware processors (note that apparatus of Figs. 1-3 includes processor 120 and/or 320 which are used to perform similar function in the CSPs (i.e., plurality of cloud service wherein obtaining the optimal CC comprises: determining, for each CSP of the plurality of CSPs, a count and type of a set of VMs to be utilized for meeting compute demand of the UC, the count and the type of the set of VMs determined by using a virtual machine (VM) selection model based on one or more compute requirements of the set of VMs and a cost criteria, the set of VMs associated with a CC from amongst the plurality of CCs capable of serving the UC, wherein the cost criteria facilitates in determining a consolidated cost associated with serving the UC based on the determination of the count and the type of the set of VMs (Barooah teaches in ¶ [0012]-[0013] determining the aggregated weighted scores of the plurality of CSPs that are evaluated for the entity may be compared and a CSP with the highest aggregated weighted score is selected to host the entity. Similarly, the suitability of the plurality of CSPs to host the various entities in the evaluation determining a location constraint and the consolidated cost to determine the optimal CC associated with the CSP for the UC (Barooah teaches in ¶ [0011] a user may define that the cost of hosting the application is the most important consideration, uptime is next, security is the third most important consideration, etc., in in order to determine the CSP selection and ¶ [0032] that the processor 120 may cause the entities 104-1 to 104-4 to be migrated to the selected CSP 152 or CSPs 152-156. By way of example, the processor 320 may communicate an instruction for the entities 104-1 to 104-4 to be migrated from their current locations to the selected CSP 152 or CSPs 152-156 (i.e., determining the location constraint). In this regard, the processor 320 may automatically cause the entities 104-1 to 104-4 to be migrated, e.g., without user intervention and further teaches in ¶ [0025] that the apparatus 100 may further receive user priorities on the parameters 142 that may be employed as weights 162 in the matching process in determining the optimal CC for the UC from amongst the plurality of CCs belonging to each of plurality of CSPs and a plurality of CSP combinations by using a 43CC selection model, the CC selection model applying at least a latency constraint; 
       assigning, based on a determination of the optimal CC for each of the plurality of CSPs and the plurality of CSP combinations, and a plurality of qualitative criteria, a rank to each of the plurality of CSPs and the plurality of CSP combinations using a multi- criteria decision-making (MCDM)technique, via the one or more hardware processors; and 
       selecting, via the one or more hardware processors, one of a CSP and a CSP combination from amongst the plurality of CSPs and the plurality of CSP combinations for each application of the one or more applications based on the ranks and a constraint on a service cost of the entity.
         However, Schulze teaches wherein obtaining the optimal CC comprises determining the optimal CC for the UC from amongst the plurality of CCs belonging to each of plurality of CSPs and a plurality of CSP combinations by using a CC selection model, the CC selection model applying at least a latency constraint (note that response time to select the CSPs indicates the expectancy of requested service in regular intervals to different CSPs which is similar to the claimed “latency constraint”. Schulze teaches in ¶ [0083] determine if other CSPs provide an improved QoS characteristic and if one is now better suited to run a given workload, the CSB may deploy of the originally requested service in regular intervals to different CSPs (i.e., the claimed “a plurality of CSPs) and further teaches in ¶ [0134] that FIG. 14 depicts a plot of exemplary curves 1400, 1402 representing metrics for a continuous computing resource. For each CSP (i.e., note that the term each indicates more than one CSP), using actual QoS measurements as described earlier in this disclosure, establish a function f: (criterion, CSP, spending).fwdarw.QoS value from cloud operational cost (spending) per time unit (e.g. annual) to QoS achieved (e.g. response time 
           assigning, based on a determination of the optimal CC for each of the plurality of CSPs and the plurality of CSP combinations, and a plurality of qualitative criteria, a rank to each of the plurality of CSPs and the plurality of CSP combinations using a multi- criteria decision-making (MCDM)technique, via the one or more hardware processors (Schulze teaches in ¶ [0065] that selection of cloud service providers traces back to the need for Multi-Criteria Decision Making (i.e., MCDM technique) in comparing offerings (i.e., assigning) and performance of different CSPs. This requires comparing criteria which are typically measured on different and incompatible scales having different dimensions and a re-evaluation when CSPs change their QoS criteria, security features, compliance levels, pricing, etc.; and an attribution of a subjective score on a scale from 1 to 9 indicating relative importance or significance of criteria. By comparison, the present method may enable a dynamic, real-time CSP selection based on 
       selecting, via the one or more hardware processors, one of a CSP and a CSP combination from amongst the plurality of CSPs and the plurality of CSP combinations for each application of the one or more applications based on the ranks and a constraint on a service cost of the entity (Schulze teaches in ¶ [0108] Fig. 1 shows in step S101 the broker analyzes the attributes and objectives for measurable QoS attributes…, matching the request specifications against service specifications offered by the CSPs. Based on the results of the analysis, the broker generates (S108) a rating of all candidate nodes 112 and selects (S108) the best-ranked node 112 (CSP) as the executing node 112. Eventually, the broker node plans (S109) and initializes the deployment (S110) of the requested cloud service (the job workload) to the selected CSP node 112 and further teaches in ¶ [0055] that the generic method can be applied for different types of services and resources, such as virtual machines (VMs) from infrastructure as a service (IaaS) providers, and containers and applications deployed to platform as a service (PaaS) providers. The performance of the hosts for containers (e.g. Docker) at different CSPs may be measured and the same may apply to application deployments and the performance of the user's application deployed to different PaaS providers can be considered in the process of the CSP selection by the CSB further teaches in ¶ [0080] the CSB which is able to select the service of a CSP which matches the security and compliance requirement of user request at the lowest total cost among all CSPs evaluated and can relocate the customer's workload to another CSP in case there is a security or compliance deviation or a security breach. See also in ¶ [0146]). 


Regarding claims 10 and 19.
         Claims 10 and 19 incorporate substantively all the limitation of claim 1 in a system and one or more non-transitory machine readable information storage form and are rejected under the same rationale. Furthermore, regarding the claim limitation of one or more memories, processors and non-transitory machine readable storage, the prior art of record Barooah teaches in ¶ [0017]. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barooah in view of Schulze further in view of Smith et al. (US. Pub. No. 2013/0042123 A1, hereinafter Smith).

Regarding claim 3. Barooah in view of Schulze teaches the processor implemented method of claim 1.
          Barooah further teaches wherein the one or more compute requirements of the set of VMs comprises one or more softwares (Barooah teaches in ¶ [0008] applications and services from traditional and virtual environments to equivalent services in targeted cloud destinations. Common an Operating System (OS) (Barooah teaches in ¶ [0018] how multiple managed private clouds (MPCs), virtual or physical hosting compute platforms use any operating system in the virtual platform).
        Barooah in view of Schulze does not explicitly teach wherein the one or more compute requirements of the set of VMs comprises memory requirement, disk space requirement, processing speed, and number of cores, Computer 44processing Unit (CPU) compute power, Graphical Processing Power.
          However, Smith teaches wherein the one or more compute requirements of the set of VMs comprises memory requirement (note that virtual machines 432 and each virtual machine 432 equivalent to the claimed “the set of virtual machines”. Smith teaches in ¶ [0062] in a hypervisor 402 provided a virtual resources to operating the system and the virtual machines 432 (i.e., a set of virtual machines) includes memory partitioning (i.e., memory requirement) for a virtual machine 432 executing on the virtualization server 401), disk space requirement (Smith teaches in ¶ [0071] that each virtual machine 432 (a set of virtual machines) includes a virtual and physical disk and comparing the discs for example, the virtual disk 426 included in each virtual machine 432 can be unique when compared with the other virtual disks 426. Note that the step of comparing the disc indicates the disk space), processing speed (Smith teaches in ¶ [0096] the identified virtual machine includes analysis engine 806 retrieves an identification of a characteristic of the at least one physical host and an identification of a processing speed of a CPU), and number of cores (Smith teaches in ¶ [0114] the host recommendation service 802 identifies a physical host executing a processor with one or more cores, for example, the physical host may be a computing device as described above in connection with FIG. 3. In another of these embodiments, host recommendation service 802 identifies a processor in a plurality of processors on which to execute the virtual machine), Computer 44processing Unit (CPU) compute power (Smith teaches Graphical Processing Power (note that GPU computing is the use of a GPU (graphics processing unit) as a co-processor to accelerate CPUs for general-purpose scientific and engineering computing. ... From a user's perspective, the application runs faster because it's using the massively parallel processing power of the GPU to boost performance. Smith teaches in Fig. 6 and ¶ [0076] a user may simply request that a virtual machine having a set amount of memory and processing power be allocated. Management server 510 may present a user with a customization interface 601).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Smith by including different requirements of metrics which include identifying a level of power utilization by virtual machine, and/or requirement of metric for cores ([0062], [0114], [0102] and [0076]) into the teachings of Barooah in view of Schulze invention. One would have been motivated to do so since this method involves assigning one power score to each of the physical hosts responsive to the retrieved metrics. One of the physical hosts is identified on which to execute a virtual machine. Other power score of the physical host satisfies predetermined criteria. The performance states and the operating states of a processor for the physical hosts, are adjusted to respond to the identification of the physical hosts on which to execute the virtual machine and thus helps to identify and optimize the placement of the virtual machine within the cloud computing environment by evaluating historical and heuristic metrics data associated with both the physical hosts and the virtual machines in an efficient manner.
Regarding claim 12.
. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barooah in view of Schulze further in view of Verzun et al. (US. Pub. No. 2019/0386969 A1, hereinafter Verzun).

Regarding claim 5. Barooah in view of Schulze teaches the processor implemented method of claim 1.
      Barooah further teaches wherein the plurality of qualitative criteria comprises at least a security criteria, a usability criteria and a manageability criteria (Barooah teaches in ¶ [0020] that the processor 120 may fetch, decode, and execute the instructions 114 to determine features of the CSPs that are identified as hosting applications that match the application to be hosted and the service options of the CSPs including whether the CSPs offer one or more of the Infrastructure as a Service (IaaS), security capabilities of the CSPs, redundancy of data storage available, etc.), and compliance to security laws, wherein the usability criteria is indicative of a level to which the features offered by a cloud provider can be learned and used by the entity (Barooah teaches in ¶ [0020]-[0022] the costs associated with the various service options, the terms of the service options, security capabilities of the CSPs, redundancy of data storage available, etc., and application availability requirements, backup for application data requirements, security requirements, service level agreement meeting requirements, virtualization requirements, or the like. In addition, the user may assign weights to the predefined parameters such that some of the parameters may have a higher importance level than other ones of the parameters. That is, a user may assign a first weight to a first parameter, such as availability, and may assign a second weight to a second parameter, such as security, in which the first weight is higher than the second weight), and wherein the manageability criteria is indicative of a difficulty level for the entity in managing a multi-cloud (Barooah teaches in ¶ [0022]-[0023] a user may assign a first weight to a first parameter, such as availability, and may assign a second weight to a second parameter, such as security, in which the first weight is higher than the second weight. In order to determine the CSP that has features that best match the predefined parameters, the processor 120 may implement a pattern matching operation on the predefined parameters and the features of the CSPs as detailed herein. For example, the weights 162 may be predefined in the application data 150 and/or the weights 162 may be dynamically provided by a user) but, Barooah in view of Schulze does not explicitly teach wherein the security criteria is indicative of a resistance level of a CSP to cyberattacks, data breaches.
          However, Verzun teaches wherein the security criteria is indicative of a resistance level of a CSP to cyberattacks, data breaches (Verzun teaches in ¶ [0013] reports of data breaches, cyber-attacks, and surveillance reports, the Internet's lack of security and deficient privacy provisions are notorious. See also in ¶ [0090] about the cyber assaults on a blockchains and a security breaches).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Verzun by including the method of reporting data breaches and cyber-attacks ([0013] and [0090]) into the teachings of Barooah using the method of a predefined parameters and the features of the CSPs. For example, the weights 162 may be predefined in the application data 150 and/or the weights 162 may be dynamically provided by a user ([0022]-[0023]) further into the teachings of Schulze invention. One would have been motivated to do so in order to properly store sensitive data securely by preventing  unauthorized users from accessing the cloud service providers platform and so that the user experience enhanced and QoS can be provided.
Regarding claim 14.
         Claim 14 incorporates substantively all the limitation of claim 5 in a system form and is rejected under the same rationale. Furthermore, regarding the claim limitation of one or more memories, processors, the prior art of record Barooah teaches in ¶ [0017]. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barooah in view of Schulze further in view of Dhurandhar et al. (US. Pub. No. 2020/0193243 A1, hereinafter Dhurandhar).

Regarding claim 8. Barooah in view of Schulze further in view of Verzun teaches the processor implemented method of claim 5.
           Barooah further teaches the set of CSPs in the multi-cloud, and GN is the security level of the multi-cloud (Barooah teaches in ¶ [0020]-[0023] the costs associated with the various service options, the terms of the service options, security capabilities of the CSPs, redundancy of data storage available, etc.), but Barooah in view of Schulze further in view of Verzun does not use the absolute value equation to calculate the level of the security. However, Barooah is not limited to any specific type of security level of capability. For example, it is known in the art to be able to isolate sensitive information by the terms of the service options, security capabilities of the CSPs approaches. Regardless of this analysis, the Examiner still introduces a prior art of record for supporting the teachings of Barooah in view of Schulze further in view of Verzun. Dhurandhar teaches wherein the manageability criteria is computed using the equation GN=|N|(Dhurandhar teaches in [0031] and [0053] pertinent positives, assume an example x.sub.0 has d features each with base values {b.sub.i}.sub.i =1⋅ Let Δ.sub.PP denote the space {δ:|x.sub.0+δ−b| implies element-wise absolute value and inequality, respectively and where |.| denotes absolute value). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dhurandhar by including the method of applying absolute value equation ([0031] and [0053]) into the teachings of Barooah to calculate the costs associated with the various service options based on security capabilities of the CSPs ([0020]-[0023]) further into the teachings of Schulze invention. One would have been motivated to do so in order to 
Regarding claim 17.
         Claim 17 incorporates substantively all the limitation of claim 8 in a system form and is rejected under the same rationale. Furthermore, regarding the claim limitation of one or more memories, processors, the prior art of record Barooah teaches in ¶ [0017]. 

Allowable Subject Matter
Claims 2, 4, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome the 112 (b) rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6, 7, 9, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455